DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed February 4, 2022 has been entered and is considered herein.  
In particular, the rejection of claims 7, 8, 10 and 13 under 35 USC 112(b) is withdrawn in view of the amendments to the rejected claims to remove all instances of the term “preferably.”
With respect to the rejection of claims 1-5, 7, 8, 10-15, 27 and 28 for nonstatutory double patenting is withdrawn in view of Applicant’s persuasive remarks that the scope of the pending claims does not overlap with those of the ‘336 application, which requires that each of R1a, R1b and R1c is an unsubstituted phenyl.  Since the claims do not overlap with the conflicting claims, and there is no basis in the ‘336 claims to make the particular changes necessary to arrive at the instantly claimed invention, the rejection is withdrawn.
Accordingly, since all rejections have been overcome, the claims are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) dated February 4, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents have been considered and a signed copy of the 1449 form is attached.


Status of the Claims
Currently, claims 1-5, 7, 8, 10-15, 17, 20, 22-24, 27 and 28 are pending in the instant application.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior art because of the particular structure required by the claimed formulae. The closest prior art is EP 0941998, for example, which teaches structurally similar azithromycin derivatives having anticancer activity.  However, the reference fails to teach or fairly suggest the particular substituents required by the instantly claimed compounds, notably the phosphonium ion tethered to the azithromycin macrocycle, and the prior art does not contain any motivation or suggestion to change the compound disclosed in the particular way possible to arrive at the claimed invention.  As such, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5, 7, 8, 10-15, 17, 20, 22-24, 27 and 28 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699